HOUSTON, Justice
(dissenting).
I concur with the legal reasoning of Presiding Judge William E. Robertson of the Court of Civil Appeals. The trial court did not abuse its discretion in awarding an attorney fee of $9,000; therefore, I would quash the writ. Judge Robertson’s opinion sets out the pertinent part of the trial court’s order. I hesitate to usurp a trial court’s responsibilities in the award of attorney fees, and I try to do so only in case of a clear abuse of discretion. There was no abuse of discretion in this case, and to *87support this statement, I need as my authority only the well-reasoned opinion of the Court of Civil Appeals and the well-reasoned order of the trial court.